—Appeal from an order of Family Court, Livingston County (Cicoria, J.), entered February 28, 2002, which committed respondent to jail.
It is hereby ordered that the order so appealed from be and the same hereby is unanimously affirmed without costs.
Memorandum: We reject the contention of respondent that Family Court erred in committing him to jail pursuant to Family Ct Act § 454 (3) (a) based upon his willful violation of a child support order. The record supports the court’s determination that respondent failed to present credible evidence that he *931was financially unable to comply with the order (see Matter of Powers v Powers, 86 NY2d 63, 70 [1995]; Matter of Commissioner of Social Servs. [Edwards] v Rosen, 289 AD2d 487, 488 [2001]). Present — Pigott, Jr., P.J., Green, Pine, Wisner and Lawton, JJ.